— In an action to recover damages for breach of contract, fraud and conversion, plaintiff appeals from a *802judgment of the Supreme Court, Nassau County (McGinity, J.), entered July 28, 1983, which dismissed the action. 11 Judgment affirmed, with costs. 11 The trial court properly granted defendant’s motion for judgment during trial (CPLR 4401). There is no question that the alleged agent acted far in excess of any actual authority, and that plaintiff failed to sustain his burden of proving the existence of apparent authority, i.e., that misleading conduct of the principal reasonably caused plaintiff to believe that the alleged agent was authorized to act in behalf of the principal with respect to the transaction in question (Greene v Hellman, 51 NY2d 197, 204; Ford v Unity Hosp., 32 NY2d 464, 472-473; UA-Columbia Cablevision v Fraken Bldrs., 96 AD2d 509, app dsmd 60 NY2d 838; Bank v Rebold, 69 AD2d 481, 491-494; 2 NY Jur 2d, Agency, §§ 24, 84, 85). In the absence of such proof, the principal cannot be held liable. Titone, J. P., Thompson, Bracken and O’Connor, JJ., concur.